      Case: 1:19-cv-00984-JJH Doc #: 30 Filed: 08/20/21 1 of 3. PageID #: 1215




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Marvin F. Johnson, Sr.,                                          Case No. 1:19-cv-984

                        Petitioner,

        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER

Keith J. Foley, Warden,

                        Respondent.


                            I.        INTRODUCTION AND BACKGROUND

        Petitioner Marvin F. Johnson, Sr. has filed a motion for reconsideration of my July 19, 2021

order denying his motion to amend his § 2254 petition. (Doc. No. 28).

        Johnson filed his first habeas petition on May 2, 2019. (Doc. No. 1). On July 1, 2020,

Johnson filed a second § 2254 petition. (Case No. 1:20-cv-1449, Doc. No. 1). The Sixth Circuit

ordered that Johnson’s second petition be construed as a motion to amend his initial petition to add

an additional claim related to his state-court resentencing. (Case No. 1:20-cv-1449, Doc. No. 6 at 2).

I concluded Johnson’s proposed amendment would be futile and denied his motion to amend.

(Doc. No. 26). I also denied his motion to proceed in forma pauperis on appeal. (Id.).

        Johnson claims (i) my July 19, 2021 order “circumvents [his] motion to stay proceedings”

filed in the 2020 case, and (ii) I erred in rejecting his claims. (Doc. No. 28 at 1-2). I conclude

neither argument has merit and deny Johnson’s motion for reconsideration.
         Case: 1:19-cv-00984-JJH Doc #: 30 Filed: 08/20/21 2 of 3. PageID #: 1216



                                             II.     ANALYSIS

          A.      Motion to Stay

          Johnson first argues I violated his due process rights by denying his motion to amend

without waiting for him to file “a motion to proceed, yielding permission for this court to proceed”

or issuing “a deadline for the Petitioner to proceed.” (Doc. No. 28 at 2). But Johnson’s argument is

based upon a faulty premise. While he claims his motion to amend was granted on July 16, 2020, (id.

at 1), the dockets in both his 2019 and his 2020 cases demonstrate I never ordered that the federal

habeas proceedings be stayed while Johnson returned to state court to exhaust additional claims.

          Further, Johnson identifies no legal basis for his assertions that (a) he has a due process right

to be permitted to offer additional argument in support of his newly-asserted but plainly-futile

claims, and (b) he should have been given leave to file another motion to amend his complaint to

raise “any additional exhausted State claim(s)1.” (Id. at 2).

          Because Johnson’s motion to stay was never granted and he provides no legal or factual

support for his claim he should have been permitted to file another motion to amend, I deny this

portion of his motion.

          B.      Motion for Reconsideration

          Although a motion for reconsideration is not mentioned in the Federal Rules of Civil

Procedure, it is often treated as a motion made under Rule 59(e). See McDowell v. Dynamics Corp. of

America, 931 F.2d 380 (6th Cir. 1991). Motions for reconsideration under Rule 59(e) are not

intended to give a party “an opportunity to relitigate matters already decided . . . [or to be] a

substitute for appeal.” Turner v. City of Toledo, 671 F. Supp. 2d 967, 969 (N.D. Ohio 2009) (quoting

Roger Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d 383, 395 (6th Cir.2007)). “Whatever may



1
      Johnson does not describe what additional claims he would have asserted. (See Doc. No. 28 at 3-
9).
                                                      2
      Case: 1:19-cv-00984-JJH Doc #: 30 Filed: 08/20/21 3 of 3. PageID #: 1217



be the purpose of Rule 59(e) it should not be supposed that it is intended to give an unhappy litigant

one additional chance to sway the judge.” Dana Corp. v. United States, 764 F. Supp. 482, 489 (N.D.

Ohio 1991) (quoting Durkin v. Taylor, 444 F. Supp. 879 (E.D. Va. 1977)).

        Johnson contends I committed error by rejecting his arguments that (a) Ohio Criminal Rule

43 required that he be present for all resentencing hearings and (b) his sentence is void. (Doc. No.

28 at 3-9). He does not identify any new factual or legal basis for his arguments; instead, he asserts I

got it wrong by ruling against him. Those arguments are properly made on appeal, not in a motion

for reconsideration. Therefore, I deny his motion.

                                        III.    CONCLUSION

        For the reasons stated above, I deny Johnson’s motion for reconsideration. (Doc. No. 28).

        So Ordered.


                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   3
